
	

114 HRES 191 IH: Expressing support for the designation of April 10, 2015, as “Venture Smith’s Freedom Day”.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 191
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Ms. DeLauro (for herself and Mr. Courtney) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for the designation of April 10, 2015, as Venture Smith’s Freedom Day.
	
	
 Whereas 250 years ago, in the year 1765, Venture Smith, at the age of 36, purchased his freedom; Whereas Venture Smith went on to free his family from the bondage of slavery;
 Whereas Venture Smith went on to become a successful businessman in the State of Connecticut; and Whereas, April 10, 2015, would be an appropriate date to designate as Venture Smith's Freedom Day: Now, therefore, be it
	
 That the House of Representatives supports the designation of Venture Smith's Freedom Day, which would recognize the 250th anniversary of Venture Smith purchasing his freedom and going on to become a successful businessman in Connecticut.
		
